In The
                   Court of Appeals
     Sixth Appellate District of Texas at Texarkana


                        No. 06-13-00017-CV



        GLENN WINNINGHAM; HOUSE OF FEARN, Appellant

                                  V.

    SARAH J. FULLENWIDER; OFFICER C. PAGE; NINFA MARES;
JAMES D. ROGERS; JEFFREY HALSTEAD; WILLIAM RUMULY, Appellees



               On Appeal from the 67th District Court
                      Tarrant County, Texas
                  Trial Court No. 067-263565-13




             Before Morriss, C.J., Carter and Moseley, JJ.
              Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION
        Glenn Winningham; House of Fearn, appellant, filed his notice of appeal February 20,

2013. 1 The clerk’s and reporter’s records in this matter were due to be filed with this Court on or

before April 16, 2013. When neither the clerk’s record nor the reporter’s record had been filed

by April 16, our clerk’s office contacted the district clerk and the court reporter and was

informed that no payment and no arrangement for payment for the records’ preparation had been

made by Winningham.

        Winningham is not indigent and is, therefore, responsible for payment of the fees related

to preparation of both the clerk’s and reporter’s records. See TEX. R. APP. P. 20.1, 35.3(a)(2),

(b)(3), 37.3(b).    By letter dated May 16, 2013, and pursuant to Texas Rules of Appellate

Procedure 37.3(b) and 42.3(b), we provided Winningham notice of and an opportunity to cure

this defect. Further, we warned Winningham that, if we did not receive an adequate response to

our defect letter within ten days, this appeal would be subject to dismissal for want of

prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b).




1
 Originally appealed to the Second Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to Section 73.001 of the Texas Government Code. See TEX. GOV’T CODE ANN. § 73.001 (West
2013). We are unaware of any conflict between precedent of the Second Court of Appeals and that of this Court on
any relevant issue. See TEX. R. APP. P. 41.3.

                                                       2
       We have received no communication from Winningham responsive to our May 16

correspondence.    Pursuant to Texas Rules of Appellate Procedure 37.3(b) and 42.3(b), we

dismiss this appeal for want of prosecution. See id.




                                             Bailey C. Moseley
                                             Justice

Date Submitted:       July 16, 2013
Date Decided:         July 17, 2013




                                                3